                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
v.                                               § CASE NUMBER 4:21-CR-00117
                                                 §
TENDAI GURURE                                    §


         FINDINGS OF FACT AND RECOMMENDATION ON GUILTY PLEA
              BEFORE THE UNITED STATES MAGISTRATE JUDGE


       By order of the District Court, this matter is referred to the undersigned United States

Magistrate Judge for administration of the guilty plea under Rule 11. Magistrate judges have the

statutory authority to conduct a felony guilty plea proceeding as an “additional duty” pursuant to

28 U.S.C. § 636(b)(3). United States v. Bolivar-Munoz, 313 F.3d 253, 255 (5th Cir. 2002).

       On May 28, 2021, this case came before the undersigned United States Magistrate Judge

for entry of a guilty plea by Defendant, Tendai Gurure, to Count One of the Information. Count

One of the Information alleges that on or about the 15th day of January 2018, in the Eastern

District of Texas, Defendant Tendai Gurure, a resident of Dallas, Texas, did willfully aid and

assist in, and procure, counsel, and advise the preparation and presentation to the Internal

Revenue Service, of U.S. Individual Income Tax Return, Forms 1040, for the taxpayer with

initials R.C. and for calendar year 2017. The return was false and fraudulent as to a material

matter, in that it represented that the taxpayer was entitled under provisions of the Internal

Revenue laws to claim Schedule C deductions for items and in the amount of $1,629.00,

whereas, as the defendant then and there knew, the taxpayer was not entitled to claim the

Schedule C deduction in the claimed amount, in violation of Title 26, United States Code,
Section 7206(2), all in violation of Title 26 U.S.C. § 7206(2) – Aiding and Assisting in the

Preparation and Presentation of a False and Fraudulent Return.

         Defendant entered a plea of guilty to Count One of the Information into the record at the

hearing. After conducting the proceeding in the form and manner prescribed by Federal Rule of

Criminal Procedure 11, the undersigned finds:

         a.       Defendant, after consultation with his attorney, has knowingly, freely, and

voluntarily consented to the administration of the guilty plea in this case by a United States

Magistrate Judge in the Eastern District of Texas subject to a final approval and imposition of

sentence by the District Court;

         b.       Defendant and the Government have entered into a plea agreement which was

disclosed and addressed in open court, entered into the record, and placed under seal. Defendant

verified that he understood the terms of the plea agreement and acknowledged that it was his

signature on the plea agreement. To the extent the plea agreement contains recommendations and

requests pursuant to FED. R. CRIM. P. 11 (c)(1)(B), the Court advises Defendant that he has no

right to withdraw the plea if the Court does not follow the particular recommendations or

requests. To the extent that any or all of the terms of the plea agreement are pursuant to Rule

11(c)(1)(A) or (C), the undersigned advises Defendant that he will have the opportunity to

withdraw his plea of guilty should the Court not follow those particular terms of the plea

agreement;1



1
  (3) Judicial Consideration of a Plea Agreement.
(A) To the extent the plea agreement is of the type specified in Rule 11(c)(1)(A) or (C), the court may accept the
agreement, reject it, or defer a decision until the court has reviewed the presentence report.
(B) To the extent the plea agreement is of the type specified in Rule 11(c)(1)(B), the court must advise the defendant
that the defendant has no right to withdraw the plea if the court does not follow the recommendation or request.
(4) Accepting a Plea Agreement. If the court accepts the plea agreement, it must inform the defendant that to the
extent the plea agreement is of the type specified in Rule 11(c)(1)(A) or (C), the agreed disposition will be included
in the judgment.
         c.       Defendant is fully competent and capable of entering an informed plea, Defendant

is aware of the nature of the charges and the consequences of the plea, and the plea of guilty is

made freely, knowingly, and voluntarily. Upon addressing Defendant personally in open court,

the undersigned determines that Defendant’s plea is knowing and voluntary and did not result

from force, threats, or promises (other than the promises set forth in the plea agreement). See

FED. R. CRIM. P. 11(b)(2); and

         d.       Defendant’s knowing and voluntary plea is supported by an independent factual

basis establishing each of the essential elements of the offense, and Defendant realizes that his

conduct falls within the definition of the crime charged under Title 26 U.S.C. § 7206(2) – Aiding

and Assisting in the Preparation and Presentation of a False and Fraudulent Return.

                                       STATEMENT OF REASONS

         As factual support for Defendant’s guilty plea, the Government presented a factual basis.

See Factual Basis. In support, the Government would prove that Defendant is one and the same

person charged in the Information and that the events described in the Information occurred in

the Eastern District of Texas. The Government would also have proven, beyond a reasonable

doubt, each and every essential element of the offense as alleged in Count One of the

Information through the testimony of witnesses, including expert witnesses, and admissible

exhibits. In support of Defendant’s plea, the undersigned incorporates the proffer of evidence

described in detail in the factual basis and stipulation, filed in support of the plea agreement.



(5) Rejecting a Plea Agreement. If the court rejects a plea agreement containing provisions of the type specified in
Rule 11(c)(1)(A) or (C), the court must do the following on the record and in open court (or, for good cause, in
camera):
(A) inform the parties that the court rejects the plea agreement;
(B) advise the defendant personally that the court is not required to follow the plea agreement and give the defendant
an opportunity to withdraw the plea; and
(C) advise the defendant personally that if the plea is not withdrawn, the court may dispose of the case less favorably
toward the defendant than the plea agreement contemplated. FED. R. CRIM. P. 11(c)(3)-(5).
       Defendant, Tendai Gurure, agreed with and stipulated to the evidence presented in the

factual basis. Counsel for Defendant attested to Defendant’s competency and capability to enter

an informed plea of guilty. Defendant agreed with the evidence presented by the Government

and personally testified that he was entering his guilty plea knowingly, freely, and voluntarily.

                                  RECOMMENDED DISPOSITION

       IT IS THEREFORE the recommendation of the undersigned United States Magistrate

Judge that the District Court accept the Guilty Plea of Defendant, which the undersigned

determines to be supported by an independent factual basis establishing each of the essential

elements of the offense charged in Count One of the Information. It is also recommended that the

District Court defer acceptance of the plea agreement until after review of the presentence report.

Accordingly, it is further recommended that Tendai Gurure be finally adjudged guilty of the

charged offense in violation of Title 26 U.S.C. § 7206(2) – Aiding and Assisting in the

Preparation and Presentation of a False and Fraudulent Return.

       If the plea agreement is rejected and Defendant still persists in the guilty plea, the

disposition of the case may be less favorable to Defendant than that contemplated by the plea

agreement. Defendant is ordered to report to the United States Probation Department for the

preparation of a presentence report. Defendant has the right to allocute before the District Court

before imposition of sentence.

       Both Parties waived the fourteen (14) day objection period.

       SIGNED this 28th day of May, 2021.




                                   ___________________________________
                                   Christine A. Nowak
                                   UNITED STATES MAGISTRATE JUDGE
